—Determination of respondent Department of Motor Vehicles dated January 9, 1995, finding petitioner guilty of speeding and not wearing a seat belt, and imposing a $150 fine for speeding, a $40 fine for not wearing a seat belt, and a 60-day suspension of driver’s license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Diane Lebedeff, J.], entered on July 13, 1995), dismissed, without costs.
Upon examination of the record, we find that the Administrative Law Judge (ALJ) properly curtailed petitioner from asking compound, repetitive, irrelevant or otherwise inappropriate questions, and that there is no merit to petitioner’s claim that his right to cross-examine the police officer was so circumscribed as to deprive him of a fair hearing (see, Matter of Groht v Sobol, 198 AD2d 679, lv denied 83 NY2d 961). The ALJ’s findings are entitled to great weight in determining the existence of substantial evidence, particularly where, as here, the material facts depend upon resolving the credibility of witnesses (see, Matter of Simpson v Wolansky, 38 NY2d 391, 394), and testimony so credited constitutes substantial evidence that petitioner was speeding and was not wearing his seat belt (see, Matter of Mobley v Tax Appeals Tribunal, 177 AD2d 797, 799, appeal dismissed 79 NY2d 978). Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.